      Case: 1:19-cv-06355 Document #: 42 Filed: 03/11/21 Page 1 of 2 PageID #:117



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

United States of America,                 )
                                          )
              Plaintiffs,                 )       Case No. 19-cv-06355
                                          )
       v.                                 )       Judge John F. Kness
                                          )
Alicja Miller, et al.,                    )
                                          )
              Defendants.                 )


                    JOINT MOTION FOR ENTRY OF JUDGMENT

       Pursuant to the parties’ settlement agreement, and Defendant Alicja Miller

consenting to judgment effective March 12, 2021, the parties jointly move for entry of

the attached consent judgment.


Respectfully submitted,

                                                 DAVID A. HUBBERT
 Alicja U. Miller and Robert C. Miller,          Acting Assistant Attorney General
 Defendants                                      Tax Division, U.S. Department of Justice

 By: /s/ Lane M. Gensburg                       /s/ Robert J. Wille
 Lane M. Gensburg (ARDC# 6180637)               ROBERT J. WILLE
 Email: lgensburg@gcklegal.com                  Trial Attorney, Tax Division
 GENSBURG          CALANDRIELLO               & U.S. Department of Justice
 KANTER, P.C.                                   P.O. Box 55
 200 West Adams St., Ste. 2425                  Washington, D.C. 20044-0055
 Chicago, Illinois 60606                        Tel: 202-514-5573
 Phone: 312-263-2200                            Fax: 202-514-5238
 Fax: 312-263-2242                              Robert.J.Wille@usdoj.gov
     Case: 1:19-cv-06355 Document #: 42 Filed: 03/11/21 Page 2 of 2 PageID #:118




                           CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2021, I electronically filed the above Motion
along with its attachments with the Court via its CM/ECF system, which sent notice of
the filing to all counsel of record, and that it was sent by mail to following:

Cook County
69 West Washington, 5th Floor
Chicago, IL 60602

/s/ Robert J. Wille
ROBERT J. WILLE
Trial Attorney, Tax Division
U.S. Department of Justice




                                           2
